DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Ishihara does not disclose an axial length of the groove to be exposed axially outward so that a jig can be hooked.
Examiner notes that Chen teaches an axial length of the groove to be exposed axially outward so that a jig can be hooked (groove of 104 open outwardly of end surface of the fluid device, fig 2B).
Applicant argues that Ishihara does not disclose a non-sealing peripheral surface in the sealing grooves.
Examiner notes that Chen teaches a non-sealing peripheral surface in the sealing grooves (as seen in examiner annotated fig 14 below).

    PNG
    media_image1.png
    741
    804
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (U.S. Patent # 7581764) in view of Chen (U.S. PG Pub # 20160258534).

Regarding claim 1, Ishihara discloses a gasket (fig 14) comprising:

a pair of tubular press-fitting portions (as seen in examiner annotated fig 14 below), for connecting flow passage holes (5, 8) formed in two fluid devices (3, 4), respectively, and configured to be press-fitted into tubular sealing grooves formed (as seen in examiner annotated fig 14 below), radially outward of the flow passage holes, on end surfaces of the fluid devices, respectively (as seen in examiner annotated fig 14 below), and 
an annular main body portion having axial both sides at which the pair of tubular press- fitting portions is formed (main body portion with outer press fitting portions as seen in examiner annotated fig 14 below), wherein
a sealing peripheral surface configured to come into close contact with an outer peripheral surface of the sealing groove to exert a sealing function is formed in an outer peripheral surface of each of the press-fitting portions (surfaces of press-fitting portions seal against surfaces of sealing grooves as seen in examiner annotated fig 14 below),
in a state where the pair of tubular press-fitting portions is respectively press-fitted into the sealing grooves of the two fluid devices (outer press-fitting portions in outer sealing grooves as seen in examiner annotated fig 14 below), a non-sealing peripheral surface that exerts no sealing function is formed, from within each of the sealing grooves to the main body portion, axially inward of the sealing peripheral surface of an outer peripheral surface of each of the press-fitting portions (as seen in examiner annotated fig 14 below).

Ishihara does not disclose a groove portion open for hooking a jig is formed  in an axial area including the non-sealing peripheral surface in one of the sealing grooves, an outer peripheral surface of the main body portion, and the non-sealing peripheral surface in the other of the sealing grooves, in a state where the pair of press-fitting portions are respectively press-fitted into the sealing grooves of the two fluid devices.
However, Chen teaches a groove portion open for hooking a jig is formed in an axial area including the non-sealing peripheral surface in one of the sealing grooves, an outer peripheral surface of the main body portion, and the non-sealing peripheral surface in the other of the sealing grooves (groove in 104, fig 2B), in a state where either one press-fitting portion of the pair of press-fitting portions are respectively press-fitted into the sealing grooves of the two fluid devices (groove of 104 open outwardly of end surface of the fluid device, fig 2B).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the groove portion of Chen on the outer peripheral surface of the gasket of Ishihara so that the groove provides flexibility to the flange of the gasket.

    PNG
    media_image1.png
    741
    804
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Ishihara and Chen discloses the gasket, wherein a groove width, in the axial direction, of the groove portion is set within a range of a length in the axial direction between the sealing peripheral surfaces of the pair of press-fitting portions (groove of Chen within the length between the surfaces of press-fitting portions of Ishihara).

Regarding claim 3, the combination of Ishihara and Chen discloses the gasket, wherein a groove depth, in a radial direction (groove depth of Chen), of the groove portion is set such that a thickness, in the radial direction, of the gasket at a bottom surface of the groove portion is equal to or greater than a thickness, in the radial direction, of each press-fitting portion (thickness of gasket of Ishihara at the bottom surface of groove portion of Chen is greater than that of the press-fitting portion of Ishihara). 

Regarding claim 4, the combination of Ishihara and Chen discloses the gasket, wherein the groove portion is formed such that an entirety thereof is open between the end surfaces of the fluid devices in a state where the pair of press-fitting portions are press-fitted into the sealing grooves of the fluid devices, respectively (Chen groove portion open between the end surfaces of the fluid device of Ishihara).

Regarding claim 5, the combination of Ishihara and Chen discloses a flow passage connector structure comprising:

the gasket for connecting flow passage holes formed in two fluid devices, respectively (Ishihara gasket connecting 5 and 8); and

a pair of tubular sealing grooves which are formed, radially outward of the flow passage holes, on end surfaces of the fluid devices, respectively, and into which the respective press-fitting portions of the gasket are press-fitted (as seen in examiner annotated Ishihara fig 14 below).

Claims 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Jansson (U.S. Patent # 10001234).


Regarding claim 6, Ishihara discloses a gasket (81, fig 14) for connecting flow passage holes (5, 8) formed in two fluid devices (3, 4), respectively, the gasket comprising:

an annular main body portion (as seen in examiner annotated Ishihara fig 14 below) ;

a pair of radially inner press-fitting portions (as seen in examiner annotated Ishihara fig 14 below) projecting axially outward from radially inner sides of both end portions, in an axial direction, of the main body portion, respectively (as seen in examiner annotated Ishihara fig 14 below), and configured to be press-fitted into radially inner sealing grooves formed at connection end portions of the flow passage holes of the fluid devices, respectively (as seen in examiner annotated Ishihara fig 14 below); and

a pair of cylindrical radially outer press-fitting portions projecting axially outward from radially outer sides of both end portions, in the axial direction, of the main body portion (as seen in examiner annotated Ishihara fig 14 below) and configured to be respectively press-fitted into cylindrical radially outer sealing grooves formed (as seen in examiner annotated Ishihara fig 14 below), radially outward of the flow passage holes, on end surfaces at the connection end portion side of the fluid devices (as seen in examiner annotated Ishihara fig 14 below), wherein
in a state where the pair of radially outer press-fitting portions are respectively press-fitted into the radially outer sealing grooves of the two fluid devices (as seen in examiner annotated Ishihara fig 14 below), a part of an outer peripheral surface of each of the radially outer press-fitting portions is formed as a sealing peripheral surface configured to come into close contact with an outer peripheral surface of the radially outer sealing groove to exert a sealing function (as seen in examiner annotated Ishihara fig 14 below), and another part of the outer peripheral surface of each of the radially outer press-fitting portions is formed, from within the radially outer sealing groove to the main body portion, as a non-sealing peripheral surface that exerts no sealing function (as seen in examiner annotated Ishihara fig 14 below), the another part being axially inward of the sealing peripheral surface, and in a state where the pair of radially outer press-fitting portions are respectively press-fitted into the radially outer sealing grooves of the two fluid devices (as seen in examiner annotated Ishihara fig 14 below).

Ishihara does not disclose an annular depression portion is formed in an axial area including the non-sealing peripheral surface in one of the radially outer sealing grooves, an outer peripheral surface of the main body portion, and the non-sealing peripheral surface in the other of the radially outer sealing grooves.
However, Jansson teaches an annular depression portion (groove on the outer peripheral surface of 14, fig 5), an outer peripheral surface of the main body portion (groove on the outer peripheral surface of 14, fig 5).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the depression portion of Jansson on the outer peripheral surface of the gasket of Ishihara so that the groove provides flexibility to the flange of the gasket.
The combination of Ishihara and Jansson discloses an annular depression portion (Jansson groove on the outer peripheral surface of 14, fig 5) is formed in an axial area including the non-sealing peripheral surface in one of the radially outer sealing grooves (Ishihara fig 14), an outer peripheral surface of the main body portion (Jansson groove on the outer peripheral surface of 14, fig 5), and the non-sealing peripheral surface in the other of the radially outer sealing grooves (Ishihara fig 14).


Regarding claim 8, the combination of Ishihara and Jansson discloses the gasket, wherein the depression portion is formed by a concave curved surface (Jansson concave curved surface of groove portion).

Regarding claim 9, the combination of Ishihara and Jansson discloses a flow passage connector structure comprising:

the gasket for connecting flow passage holes formed in two fluid devices, respectively (Ishihara gasket between 5 and 8);

a pair of radially inner sealing grooves which are formed at connection end portions of the flow passage holes of the fluid devices, respectively, and into which the respective radially inner press-fitting portions of the gasket are press-fitted (as seen in examiner annotated Ishihara fig 14 below); and

a pair of cylindrical radially outer sealing grooves which are formed, radially outward of the flow passage holes, on end surfaces at the connection end portion side of the fluid devices, respectively, and into which the respective radially outer press-fitting portions of the gasket are press-fitted (as seen in examiner annotated Ishihara fig 14 below).

    PNG
    media_image1.png
    741
    804
    media_image1.png
    Greyscale



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M.- 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675